Case 0:19-cv-62693-BB Document 23 Entered on FLSD Docket 12/26/2019 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-62693-CIV-BLOOM

 ABS-CBN CORPORATION, et al.,
                Plaintiffs,
 vs.

 ABSCBNPINOY.COM, et al.,
                Defendants.
                                                /

                                   CERTIFICATE OF SERVICE

        I certify and declare that I am over the age of 18 years, employed by eSOP Intl LLC in

 the County of Miami-Dade, and not a party to the above-entitled cause.

        On November 14, 2019, I served a true and accurate copy of the document(s) entitled:

        1.      Order Granting Motion for Preliminary Injunction [D.E. 20]

 for the following civil action:

                ABS-CBN CORPORATION, et al vs. ABSCBNPINOY.COM, et al

 on Defendants as identified on the attached Schedule "A" via Defendant’s corresponding e-mail

 address or via onsite contact form by providing the URL address to the server page where the

 documents reside. Additionally, I notified Defendants that all documents filed in the case can be

 found posted on the website located at http://servingnotice.com/BSNL4U/index.html.

        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.

        Executed on December 26, 2019, at Miami, Florida.
         Case 0:19-cv-62693-BB Document 23 Entered on FLSD Docket 12/26/2019 Page 2 of 3




                                                       SCHEDULE “A”

          Key

Service via on-site contact form or via Social Media

X= Email Address Served Successfully
R= Email Message Returned as Undeliverable



  Def.                                                                                                 Email
  No.      Domain Names                      Email Addresses                                           Served
   1       abscbnpinoy.com                   fiazrasool05@gmail.com                                      X
   2       Europixhd.com                     6e29f11be8db4e629157e9c87e9bc967.protect@whoisguard.com     X
   3       fullasiantv.com                   f44499b1ff774de48e53a9d095329d94.protect@whoisguard.com     X
   4       fulltagalogmovies.me
   5       gmanetwork.su                     waqarkhanmalghani@gmail.com                                 X
   5       pinoylambinganako.su              waqarkhanmalghani@gmail.com                                 X
   5       playbox.su                        waqarkhanmalghani@gmail.com                                 X
   6       hdfullpinoymovies.com             6842447@whoisprotection.biz                                 R
   7       hdreplay.su                       cashorika@gmail.com                                         X
   7       pinoylambinganteleserye.su        cashorika@gmail.com                                         X
   8       iwanttv.su                        pinoymovies.su@gmail.com                                    X
   8       pinoylambingantvhd.su             pinoymovies.su@gmail.com                                    X
                                             vhungcc1@gmail.com                                          R
    9      kidstva.co                        admin@aliwan.info                                           R
   10      lambinganpinoytambayantv.su       paktvsite@gmail.com                                         X
   10      pinoytambayanlambingantv.su       paktvsite@gmail.com                                         X
   10      pinoytvtambayanlambingan.su       paktvsite@gmail.com                                         X
   10      tambayanatlambingan.su            paktvsite@gmail.com                                         X
   11      lambingansutv.com
   11      movierulz.stream                  abuse@movierulz.stream                                      X
   12      ofwpinoytvshows.su                javirock906@gmail.com                                       X
   12      pinoybaytv.su                     javirock906@gmail.com                                       X
                                             javirock906@gmail.com                                       X
   12      pinoylambinganflix.su             pinoylambinganflix@gmail.com                                X
   12      pinoylambinganreplays.su          javirock906@gmail.com                                       X
   12      pinoylambinganteleserye.net       javirock906@gmail.com                                       X
   12      pinoytvhd.su                      javirock906@gmail.com                                       X
   12      tambayanreplay.su                 javirock906@gmail.com                                       X
   13      ofwshow.ru                        admin@aliwan.info                                           R
   14      pariwiki.ch
   15      pinoyflixreplay.su                herpalasif@gmail.com                                        X
   16      pinoyhdonline.su                  tahseenm57@gmail.com                                        X


                                                            2
       Case 0:19-cv-62693-BB Document 23 Entered on FLSD Docket 12/26/2019 Page 3 of 3




Def.                                                                                           Email
No.      Domain Names                Email Addresses                                           Served
 17      pinoyhdreplay.ch
 18      pinoymoviepedia.ru
 19      pinoymovieshub.tv           387a81858d@pinoymovieshub.tv.whoistrustee.com               X
 20      pinoyreplaytv.su            pinoyreplaytv.su@whoisprotectservice.net                    X
 21      pinoyteleseryes.su          pinoyteleseryes.su@whoisprotectservice.net                  X
 22      pinoytoday.su               malikhassan.qc@gmail.com                                    X
 23      pinoytv.re                  pinoytv.re@gmail.com                                        X
 24      pinoytvchannelreplay.su     herpalasif41@gmail.com                                      X
 25      pinoytvrecap.su             pinoytvrecap.su@whoisprotectservice.net                     X
 26      pinoytvtime.su              cuteqaisrani@gmail.com                                      X
 27      politicsslashletters.live
 28      siliptv.su                  siliptv.su@whoisprotectservice.net                          X
 29      sinepinoy.info              3866317a204942648a1f2be9e298458f.protect@whoisguard.com     R
 30      thepariwiki.com             aayanhaider8@gmail.com                                      X
 31      verystreamtv.com            88cde2e1e5a94b199252f90a5f631523.protect@whoisguard.com     X




                                                    3
